DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundy et al. (US 2018/0119488 A1 hereinafter referred to as “Lundy”).
With respect to claim 1, Lundy discloses, in Figs.1A-14, a method comprising using a desired range of lift force threshold/(MDU force threshold to move shade to the threshold distance) to raise a window shade to select an optimal lift assist mechanism (LAM)/(MDU) (see Par.[0027] and [0030] wherein motorized roller shades 104, to control the amount of sunlight entering the space; see Par.[0062]-[0063] wherein when the measured light level in foot-candles is less than the dark threshold value, the system controller 110 issues a command to the control circuits 136 of the MDUs 130 to move the motorized roller shades 104 in the group to the dark visor position (FIG. 7A), which can be a fully open position;  see Par.[0066] wherein when the light level is greater than the current bright threshold value, the system controller 110 transmits a command to the control circuits 136 of the MDUs 130 to move the motorized roller shades 104 in the group to the bright override position (i.e. lift force threshold to lift shade to the threshold distance); and see Par.[0067] wherin when the light level is greater than the dark threshold but less than the bright threshold, and direct sunlight is predicted, the system controller 110 computes the shade position that will limit the penetration distance d.sub.PEN (i.e. lift force threshold to lift shade to the threshold distance) to the desired maximum penetration distance and determines whether the predicted position to limit d.sub.PEN to the desired maximum penetration distance is lower than the visor position; see Par.[0068]-[0068] wherein when there is direct sunlight (sun angle of incidence is less than 90 degrees) the MDUs 130 to move the motorized roller shades 104 in the group to 
With respect to claim 2, Lundy discloses, in Figs.1A-14, the method, further comprising determining, by the computer based system, a LAM/(MDU) that provides a maximum force of the lift force threshold (see Par.[0069], [0074], [0084] when direct sunlight is predicted (i.e., when the sun angle of incidence Ai is less than 90 degrees), and the predicted position to limit the penetration distance d.sub.PEN to the desired maximum penetration distance is lower than the bright visor position, then the system controller 110 transmits a command to the control circuits 136 of the MDUs 130 to move the motorized roller shades 104 in the group to the position to limit the penetration distance d.sub.PEN to the desired maximum penetration distance (FIG. 7C)).
With respect to claim 3, Lundy discloses, in Figs.1A-14, the method, further comprising determining, by the computer based system, the LAM that provides a minimum force of the lift force threshold (see Par.[0102]-[0115] wherein computing shade fabric position (i.e. motor force threshold to move shade fabric to that position) in function of predetermined minimum or maximum bright threshold value).
With respect to claim 4, Lundy discloses, in Figs.1A-14, the method, further comprising determining, by the computer based system, a LAM that provides a maximum force of the lift force threshold and a minimum of the lift force force threshold (see Par.[0102]-[0115] wherein computing shade fabric position (i.e. motor force threshold to move shade fabric to that position) in function of predetermined minimum or maximum bright threshold value).
4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoshima et al. (US 2016/0222711 A1 hereinafter referred to as “Aoshima”).
With respect to claim 1, Aoshima discloses, in Figs.1-4, a method comprising using a desired range of lift force/(speed fluctuation force of motor) threshold to raise/(closing) a window shade/(window glass) to select an optimal lift assist mechanism (LAM)/(control circuit) (see Par.[0020]-[0025] wherein the control circuit 21 compares the speed fluctuation of the motor 11, which is obtained based on the rotation detection signal, with a trapping determination threshold value; if the speed fluctuation is greater than or equal to the trapping determination threshold value, the control circuit 21 determines that the window 
With respect to claim 2, Aoshima discloses, in Figs.1-4, the method, further comprising determining, by the computer based system, a LAM that provides a maximum force of the lift force threshold (see Par.[0038]-[0043] wherein minimum or maximum threshold value for lifting window such as number of times of the closing operation  and displacement are disclosed).
With respect to claim 3, Aoshima discloses, in Figs.1-4, the method, further comprising determining, by the computer based system, the LAM that provides a minimum force of the lift force threshold (see Par.[0038]-[0043] wherein minimum or maximum threshold value for lifting window such as number of times of the closing operation  and displacement are disclosed).
With respect to claim 4, Aoshima discloses, in Figs.1-4, the method, further comprising determining, by the computer based system, a LAM that provides a maximum force of the lift force threshold and a minimum of the lift force force threshold (see Par.[0038]-[0043] wherein minimum or maximum threshold value for lifting window such as number of times of the closing operation  and displacement are disclosed).
Allowable Subject Matter
5.	Claims 5-20 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches suggests or renders obvious, either alone or in combination, the method, wherein determining, by the computer based system, a maximum pull force based on the maximum of the pull forces at the multiple locations; selecting, by the computer based system, a first LAM in response to the maximum pull force being greater than a pull threshold; determining, by the computer based system, that the first LAM is compatible with a first shade tube; determining, by the computer based system, that the number of turns is above a turn threshold for the window shade at 100% down of the multiple locations; determining, by the computer based system, pull forces for the first LAM at the multiple locations. 

Examiner’s Telephone/Fax Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818